Citation Nr: 1410658	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to December 1962 and from October 1978 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at the Huntington RO during April 2008 and June 2009 hearings, which were respectively conducted by a Decision Review Officer and the undersigned Acting Veterans Law Judge.  A transcript of each proceeding is of record.  

In September 2009, the Board remanded the appeal for further evidentiary development.  While that development was pending, the Veteran switched his representation from the West Virginia Division of Veterans Affairs to the private attorney listed on the title page.  See January 2010 Attorney Fee Agreement.

Following the recertification of the appeal, the Board determined that an opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs was necessary to address the complex medical questions raised in this case.  38 C.F.R. §20.901(a), (d) (2013).  

The Board acknowledges that the requested VHA opinion, received in January 2014, has not been considered by the Huntington RO.  Nevertheless, such evidence does not require a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. §§ 20.903(a), 20.1304(c) (2014).  In any event, the Veteran is not prejudiced by the Board's review of that evidence in the first instance as it has done so for the purpose of granting his claim in full. 




FINDING OF FACT

The January 2014 VHA examiner's opinion, which is uncontroverted by any similarly probative evidence of record, establishes that the Veteran's currently diagnosed Ménière's disease first developed in 1997, during his second period of active military service.


CONCLUSION OF LAW

The criteria for service connection for Ménière's disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for Ménière's disease is granted.



______________________________________________
SONNET GORHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


